Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “wherein the bearing shaft is arranged entirely outside the machine housing” of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “the connecting section” of Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, square cross section of Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  means an attachment device in claim15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
The means of an attachment device in Claim 15 was interpreted as a fastener, in view of Applicant’s disclosure (see para. 0020 teaching a means of fastening means). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein the rotor is configured to be detachable from the stator,” is indefinite.  It is unclear what structure is being claimed as a rotor and stator are two different assemblies that are assembled to form a motor. In other words, these to items start out as separate structures, and can be detached or unconnected from one another.  It is unclear what structure applicant is intending to claim with this passage. The claims were examined as best understood. Appropriate correction is required. 
In re Claim 5, “wherein the fastener receptacles of the stator and second through-openings of the rotor are positionable with positive locking at first through-openings of the attachment device in order to introduce the at least one fastener,” is 
In re Claim 6, “wherein the bearing shaft is arranged entirely outside the machine housing,” is indefinite.  It is unclear how the motor can rotate with the rotors shaft outside the machine housing.  The housing holds the motor, according to Claim 1.  The motor includes the bearing shaft.  It is unclear how the housing can hold the motor assembly and yet have the bearing shaft, which is a required assembly for the motor not be in the housing.  The claims were examined as best understood.  Appropriate correction is required. 
 In re Claim 8, a holder for holding the stator or the rotor is arranged on an inner wall of the machine housing,” is indefinite.  It is unclear what structure is being claimed.  According to Applicant’s Fig. 3b, #26 is a holder.  However, this is also the insertion opening.  It is unclear what structure is being claimed besides a hole, (which is already claimed as an insertion opening in claim 1), with Applicant’s limitation “holder.”  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 10, “a fastening part” is indefinite in view of “at least one fastener” of Claim 1.  It is unclear if applicant is claiming the same structure with different terms or if these two terms are claiming different structure.  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 11, “wherein the rotor has an abutment section which at one end is firmly seated on the bearing shaft and is connected by a connecting section to ball bearings, which separate a holding section connected to the stator from the rotatable bearing shaft, wherein the connecting section has a narrower diameter than the abutment section and the holding section,” is indefinite.  It is unclear what the connection section is as this is not labeled in applicant’s figures.   As best understood, the connecting section is a section of the shaft #15.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 14, “comprising an integrally formed motor tower,” is indefinite.  It is unclear what structure is being claimed by an integrally formed motor tower as opposed to a motor tower. The Examiner notes that the claims are directed to the apparatus and not the method of assembly or use.  As such, what is being claimed is the resulting structure and features of that structure.  It is unclear what structure is being referred to as “integrally formed.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 15, “fastening the rotor and the stator to the machine housing by means an attachment device” is indefinite.  It is unclear what if anything is being claimed besides a fastener.  The claims were examined as best understood.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0193946 to Bondarowicz in view of US 2005/0184608 to Williams.

In re Claim 1, Bondarowicz teaches a slicing machine (see Fig. 4a) for cutting slices of extrudate-shaped cutting material, the slicing machine comprising: 
a machine housing, which holds a drive motor (see Figs. 4a and Fig. 3 #130, showing a housing for holding the motor in Fig. 3; see also Fig. 2, #130) and a rotating or circumferentially movable circular blade, which is driven by the drive motor (see Fig. 2, #250);
 a product feed (see Fig. 4a, #410), which is configured to feed the cutting material to the circular blade; a stop plate (see Fig. 5, stop plate in which the food is pressed agains); and 
a slidably arranged carriage, which is configured to feed the cutting material to the circular blade (see Para. 0027 teaching the table configured to translate along a product table path to move the product into contact with and away from the blade), 
wherein the circular blade is mounted directly on a bearing shaft arranged in the drive motor for the circular blade (see Fig. 3, showing the circular blade #250 mounted on shaft #40), wherein the drive motor comprises at least one stator (see Para. 0017) and one rotor (the rotor is secured to shaft #140 in a DC motor – see Para. 0017), wherein the stator is arranged in the machine housing (see Fig. 3 and Fig. 4a), wherein 

Bondarowicz does not teach wherein the rotor is configured to be detachable from the stator, and wherein the slicing machine has an attachment device comprising at least one fastener that is configured to fasten the rotor and the stator to the machine housing.  

However, Williams teaches wherein the rotor is configured to be detachable from the stator (see e.g., Fig. 1 showing the assembly is capable of being disassembled), and wherein the slicing machine has an attachment device comprising at least one fastener that is configured to fasten the rotor and the stator to the machine housing (see Williams Fig. 4, #84 apertures for receiving screws – see also Para. 0039 and e.g., Figs. 5 and 7).  

In the same field of invention, motors for tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor construction of Bondarowicz with the motor construction of Williams.  Doing so is the substitution of one known electrical motor construction for another known electrical motor construction to cause a tool to rotate (see MPEP 2143, I, B).  Doing so provides 

	The Examiner notes that attachment device was not interpreted under 35 USC 112 F, because the term “Fastener” provided sufficient structure for performing the claimed function.  In other words attachment device was interpreted as a fastener in Claim 1. 

In re Claim 2, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the attachment device comprises first through-openings, for introducing the at least one fastener, the first through- openings being arranged around the insertion opening of the machine housing (see Williams Figs. 4-5, and 7, #26 which has apertures #84 for receiving screws – see also Para. 0039).  

In re Claim 3, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the stator has fastener receptacles in a circumferential direction for receiving the at least one fastener (see Fig.6, #39 – see also Para. 0026 teaching attaching the flange #30 to housing #12 – see also Para. 0038 teaching: The visual indicia is accurate enough to align apertures 39 in flange 30 with cooperating apertures 70 in cover plate 26.  Thus, based upon the visual alignment, a screw (not shown) may be passed through each set of aligned apertures 39, 70 to attach housing 12 and cover plate 26 together).



In re Claim 5, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the fastener receptacles of the stator and second through-openings of the rotor are positionable with positive locking at first through-openings of the attachment device in order to introduce the at least one fastener (as best understood, the structure Bondarowicz in view of Williams, teaches the same structure disclosed and would read on the claim – see Williams Figs. 4-5, and 7, #26 which has apertures #84 for receiving screws – see also Para. 0039 and 0038; see Fig.6, #39 – see also Para. 0026 and Fig. 4, #84).  

In re Claim 6, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the bearing shaft is arranged in the rotor partially or entirely outside the machine housing (see Bondarowicz Fig. 2).  

In re Claim 7, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the insertion opening of the machine housing has a stepped recess or a chamfer for a centering insertion of the rotor (as best understood, the opening illustrated in Fig. 7 of Williams is the same as #26 in Applicant’s 3b, i.e., the location on the housing in which the motor assembly is located).
  


In re Claim 9, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches  wherein a protective cap is arranged on the rotor in a circumferential direction and in a manner abutting the machine housing and the circular blade(see Bondarowicz, Fig. 3, #360 and Para. 0025)..  

In re Claim 10, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the rotor has a fastening part  (see Williams Figs. 4-5, and 7, #26 which has apertures #84 for receiving screws – see also Para. 0039) which is fastenable to the machine housing or to the stator (The rotor is fastened to the stator and the housing in Figs. 7 of Williams – see e.g., Para. 0038-39), in which fastening part the bearing shaft with the circular blade is mounted rotatably (see Figs. 1, and 5 and 7 in Williams).  

In re Claim 11, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the rotor has an abutment section (see Williams, Fig. 1, #20) which at one end is firmly seated on the bearing shaft  (rotor shaft of Williams in Fig. 1) and is connected by a connecting section (see Williams Fig. 1, #24) to ball bearings 

In re Claim 12, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the stator has an insertion ring  (see Williams Fig. 1, #30/32) for insertion into the insertion opening of the machine housing.  

In re Claim 13, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the insertion opening of the machine housing has a circular or square cross-section (The insertion opening for receiving #26 of Williams Fig. 4, is generally circular, and has an overall circular cross-section).  Modified Bondarowicz does not teach a square cross-section.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the cross section any reasonable shape, including a square shape depending upon what shape the tool is going in is.  Doing so would allow for two interacting member to be properly and easily aligned to each other (see Williams Para 0037). 

In re Claim 14, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches comprising an integrally formed motor tower (as best understood the 

In re Claim 16, Bondarowicz in view of Williams, for the reasons above in re Claim 1, teaches wherein the bearing shaft is fluid- sealed relative to the interior of the machine housing (see Bondarowicz, Fig. 3, #360 and Para. 0025).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0193946 to Bondarowicz in view of US 6,037,688 to Gilliland.

In re Claim 15, Bondarowicz teaches a method of manufacturing a slicing machine, the method comprising: 
providing: a two-part drive motor (see Figs. 2-4a, #130), with a stator and a rotor detachable from the stator, a machine housing (see Fig. 2, showing a housing surrounding motor #130), with a insertion opening (opening for receiving the aperture) and fastening a circular blade to the rotor outside of the machine housing (see Fig. 2 showing blade #250 attached to the motor).  

Bondarowicz does not teach an attachment device; pre-assembling the stator inside the machine housing at the insertion opening; introducing the rotor, from outside the machine housing through the insertion opening, into the stator; fastening the rotor and the stator to the machine housing by means an attachment device. 



In the same field of inventions, electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor construction of Bondarowicz with the motor construction of Gilliland in order to cause a shaft to rotate using electricity (see MPEP 2143, I, B).  Doing so would provide for an electric motor that is lightweight, compact and relatively inexpensive to manufacture, as well as efficient (see Gilliland Col 1, ll. 40-45). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724